DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8, 14, 24-31, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0191487), in view of Mueller-Weinfurtner et al. (US 2011/0276852).
Regarding claim 1, 14, Kwon discloses an apparatus (user equipment (UE), evolved node-B (ENB) and methods for dynamic hybrid automatic repeat request (HARQ), abstract and [0060]-[0062] and figures 5-8) comprising:
a processor (the machine may be a UE, eNB or any machine capable of executing instructions and the machine include a hardware processor, [0033] and [0036] and figure 2-4) that:
determines a data block group size of a data block group for received data, wherein each data block in the data block group is decodable (the DCI include information related to…a bundle size for bundling of code blocks and the bundle size indicate a number of code blocks per code block group and a HARQ bit for a particular code block group may indicate whether a decode failure has occurred for at least one of the code blocks of the particular code block group, [0071] and [0076]-[0078] and [0082] and figures 5-8 and [0098] and [0061]) and
generates feedback information for the data block group of the received data, wherein the feedback information is used for indicating a decoding status corresponding to the data block group (a HARQ bit for a particular code block group may indicate whether a decode failure has occurred for at least one of the code blocks of the particular code block group, [0081]-[0082] and [0061] and figures 5-8); and 
(the UE may transit a HARQ bit per code block group, [0081]-[0082] and [0061] and figures 5-8).

Kwon however does not disclose the term “independently decodable” with respects to each data block. However in a similar field of endeavor, Mueller-Weinfurtner discloses wherein each data block in the data block group is independently decodable (a large transport block is generally composed of C code blocks and the individual code blocks may be decoded independent of each other, [0085]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having code blocks be independently decodable as disclosed by Mueller-Weinfurtner into the method for dynamic HARQ comprising decoding code blocks as disclosed by Kwon in order to improve the system and to correctly indicate whether a decode failure has occurred for at least one of the code blocks of a code block group. 

Regarding claim 27, 43, Kwon discloses an apparatus (user equipment (UE), evolved node-B (ENB) and methods for dynamic hybrid automatic repeat request (HARQ), abstract and [0060]-[0062] and figures 5-8) comprising:
(the eNB include a transceiver of which may enable transmission and reception of signals to and from the UE, [0040] and figure 3 and [0096]); and
a receiver ([0040] and figure 3) that receives feedback information for indicating a decoding status corresponding to a data block group of the transmitted data, wherein the data block group comprises a plurality of data blocks and each data block is decodable (the eNB may decode HARQ bits from the UE in accordance with a mapping between the HARQ bits and the code block groups. The HARQ bit for a particular code block group may indicate whether a decode failure has occurred, at the UE for at least one of the code blocks of the particular code block group and the bundle size indicate a number of code blocks per code block group, [0096] and [0071] and [0076]-[0078] and [0082] and figures 5-8 and [0098] and [0061])
Kwon however does not disclose the term “independently decodable” with respects to each data block. However in a similar field of endeavor, Mueller-Weinfurtner discloses wherein each data block in the data block group is independently decodable (a large transport block is generally composed of C code blocks and the individual code blocks may be decoded independent of each other, [0085]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of	having code blocks be independently decodable as disclosed by Mueller-Weinfurtner into the method for dynamic HARQ 
	
	
Regarding claim 2, 29, Kwon discloses a receiver that receives a signal indicating a set of data block group sizes (the MSI, RMSI, SIB and/or RRC signaling may include candidate bundle sizes and the eNB may encode the DCI to indicate the bundle size as one of the candidate bundles sizes, [0098] and [0109]-[0110] and [0102]).
Regarding claim 3, 30, Kwon discloses wherein the receiver further receives a signal indicating the data block group size from the set of data block group sizes for the received data (the MSI, RMSI, SIB and/or RRC signaling may include candidate bundle sizes and the eNB may encode the DCI to indicate the bundle size as one of the candidate bundles sizes, [0098] and [0109]-[0110] and [0102]).
Regarding claim 4, 31, Kwon discloses further comprising a receiver that receives a signal indicating the data block group size from a predefined set of data block group sizes for the received data (the MSI, RMSI, SIB and/or RRC signaling may include candidate bundle sizes and the eNB may encode the DCI to indicate the bundle size as one of the candidate bundles sizes, [0098] and [0109]-[0110] and [0102]).
Regarding claim 5, Kwon discloses wherein the processor determines the data block group size corresponding to the received data by selecting the data block group size from a predefined set of data block group sizes (candidate bundles sizes, [0098] and [0109]-[0110]) based on a number of data blocks of received data (the eNB may transmit to the UE, a transport block (TB) that includes multiple code blocks and the eNB may determine, based on a transport block size (TBS) , a bundle size to be used to bundle the code blocks into code block groups for HARQ and the eNB and/or UE may determine the bundle size based on a non-decreasing relationship between the bundle size and the TBS, [[0096]-[0097] and [0105] and [0102]).
Regarding claim 8, Kwon discloses wherein the received data comprises a plurality of data block groups and a number of data blocks in a last data block group of the plurality of data block groups is smaller than the data block group size (the UE may bundle the code blocks into code block groups, wherein one or more of the code block groups are of a particular size in terms of number of code blocks (such as the bundle size)…the TB may include 11 code blocks, the bundle size may be 4 and the UE may bundle the code blocks into 3 code block groups of contiguous code blocks (two code block groups with 4 code blocks and one code block group with 3 code blocks), [0079]).

Regarding claim 24, Kwon discloses wherein the received data comprises a plurality of data block groups and feedback information for each data block group of the plurality of data block groups of the received data is transmitted together (if multiple code block groups are used, the UE may transmit a HARQ bit per code block group, [0082] and [0078]-[0079] and [0102] and [0106] and figure 7-8).
(the UE may bundle the code blocks into 3 code block groups of contiguous code blocks, [0078]-[0079] and figure 7-8).
Regarding claim 26, Kwon discloses wherein a number of data block groups of the received data is equal to a ceiling of a number of data blocks of the received data divided by the data block group size (the TB may include 12 code blocks, the bundle size may be 4 and the UE may bundle the code blocks into 3 code block groups, [0078] and figure 7-8).
Regarding claim 28, Kwon discloses a processor that determines a size of the data block group for the transmitted data (the eNB may determine, based on a transport block size (TBS), a bundle size to be used to bundle the code blocks into code block groups for HARQ and the eNB and/or UE may determine the bundle size based on a non-decreasing relationship between the bundle size and the TBS, [[0096]-[0097] and [0105] and [0102]).
Claim 6, 7, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of Mueller-Weinfurtner, in further view of Yoo et al. (US 2016/0205679).


However in a similar field of endeavor, Yoo discloses wherein the processor generates the feedback information for the data block group of the received data by performing a logic AND operation on a decoding status corresponding to each data block of the data block group (the UE may perform code block bundling of the block ACK/NACK information. For example, a single bit of ACK/NACK information may be determined based on an AND operation of the block ACK/NACK information for the code blocks received, [0153]). It would have thus been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of performing an AND operation in relationship to ACK/NACK information as disclosed by Yoo into the method for dynamic HARQ comprising decoding code blocks of a code block group as disclosed by Kwon and Mueller-Weinfurtner in order to improve the system and to efficiently indicate whether a decode failure has occurred via an HARQ-ACK bit based on a bundling size. 

Regarding claim 23, Kwon discloses wherein the decoding status corresponding to each data block is an ACKNOWLEDGEMENT (“ACK”) in response to the respective data block being correctly decoded and a NEGATIVE ACKNOWLEDGEMENT (“NACK”) in response to the respective data block not being correctly decoded (the receiver may feedback code block based HARQ-ACK based on an ACK and NACK pattern, [0111] and [0102]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li et al. (US 2018/0145703) disclosing a parameter of a codeblock group (CBG) and the parameter of the CBG may indicate at least one of a number of codeblocks (CBs) associated with the CBG, a CBG size, or a combination thereof (abstract).
Eder et al. (US 2014/0376358) disclosing the code block may be smallest independently decodable part of the transport block ([0009])
Sun et al. (US 2017/0048886) disclosing each transmission may include one or more code blocks, where each code block may be independently decodable ([0049]).
Seo et al. (US 2015/0156763) disclosing the bundle transmits ACK when the UE succeeds all decoding of a received PDSCH and transmit NACK in remaining cases and this refers to an AND operation ([0156]-[0157]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473